DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 02/03/2022. Claims 1-20 were pending. Claims 15 and 18 have been cancelled.   Claims 1, 13 and 17 have been amended. Claims 1-14, 16, 17, 19 and 20 are now pending.  Claims 1-14, 16, 17, 19 and 20   are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1-12 under 35 U.S.C. § 112 (b) set forth in the Office Action of 11/10/2021 is withdrawn in response to the Amendments filed on 02/03/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 13, and 17, it is not clear how a catholyte or an electrolyte can comprise a black powder., The instant Specification (para 13, 14) describes the black powder comprises Fe3O4, Fe2O3, or FeOOH as “a solid contaminant”.  In fact, the catholyte and the electrolyte comprising the solution of Fe (III)-ions.  Claims 14, 16, 19 and 20 depend from claims 1 3and 17 and fall therewith.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0261070 to Keshavarz as evidenced by US 2012/0077068 to Wang (Wang).
Regarding claim 13, Keshavarz discloses an electrolyte for flow battery comprising of iron ions dissolved in acidic solution (para 8). Regarding the limitation: “a of formed from black powder that has been heat-treated to be converted to magnetite and dissolved in an acidic solution, wherein the black powder comprises Fe3O4, Fe2O3, or FeOOH, or any combination thereof”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. an electrolyte for flow battery, does not depend on its method of production, i.e. formed from black powder that has been heat-treated to be converted to magnetite and dissolved in an acidic solution. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). In addition, Keshavarz discloses that electrolyte solution contains Fe ions in concentration of 1.65 M.  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03. Even if mixture of Fe(II) and Fe(III) is not explicitly disclosed by Keshavarz Fe(III) ions are present in acidic solution as evidenced by Wang (claim 18) and as such implicitly disclosed by Keshavarz.
Regarding claim 14, Keshavarz discloses 2.25 M HCl (Example 5).  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 16, Keshavarz discloses the electrolyte comprising Fe(II)-ions (Example 15). Regarding the limitation: “formed from iron (III) ions in an electrochemical cell”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. an electrolyte for flow battery, does not depend on its method of production, i.e. formed from black powder that has been heat-treated to be converted to magnetite and dissolved in an acidic solution. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claims 17and 20, Keshavarz discloses a flow battery (Example 18), wherein an anolyte (re claim 20) and a catholyte are comprise electrolyte obtained in accordance procedure of Example 7, i.e. containing iron ions in an acidic solution (re claim 20). In other words, Keshavarz discloses the flow battery, wherein catholyte comprises iron ions in an acidic solution. Regarding the limitation: “ a catholyte  comprising  black powder , wherein the black powder comprises Fe3O4, Fe2O3, or FeOOH that has been heat-treated to be converted to magnetite and dissolved in an acidic solution”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. an catholyte  for flow battery, does not depend on its method of production, i.e. black powder comprises Fe3O4, Fe2O3, or FeOOH that has been heat-treated to be converted to magnetite and dissolved in an acidic solution. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit). 1985).  One skilled in the art would easily recognized that a solution formed by  dissolving said black powder will not contain Fe3O4, Fe2O3, or FeOOH, but just corresponding iron salts as evidenced by Wang.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0261070 as applied to claim 17 in view of US 9,559,375 to Savinell (Savinell)
Regarding claim 19, Keshavarz discloses the invention as discussed above as applied to claim 17 respectively and incorporated therein. Keshavarz does not expressly discloses wherein the fuel cell comprising a solid iron anode.
Savinell teaches an iron flow battery wherein electrolyte comprising Fe(II) ions in acidic solution and an anode is iron particles (col. 8, ln40-55) and electrolyte is acidic (pH=1, col. 11, ln.45-50). Therefore, a use a solid iron anode in such flow batteries is well known in the art. Therefore, would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the flow battery of Keshavarz with the solid iron anode, as taught by Savinell, because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would expand a use of convenience materials for flow batteries. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
.
Allowable Subject Matter
Claim 1 is allowed. The closest prior art of record US 2010/0261070, US 2012/0077068, US 9,559,375 fail to teach or suggest the following limitations:” black powder comprises Fe3O4, Fe2O3, or FeOOH” and “heating the black powder under an inert atmosphere to form Fe3O4” in combination with every limitation of independent claim 1. Claims 2-12 depend from claim 1 directly or indirectly and fall therewith.
Response to Arguments
Applicant's arguments filed 02/03/2022 regarding rejection of claims 13 and 17 have been fully considered but they are not persuasive. 
Applicant argues that newly added limitations to claims 15 and 17 overcome rejection said claims as set forth in the Office Action from 11/10/2021. 
Examiner respectfully disagrees.  Regarding the limitations:  “a  of formed from  black powder that has been heat-treated to be converted to magnetite and dissolved in an acidic solution, wherein the black powder comprises Fe3O4, Fe2O3, or FeOOH, or any combination thereof” and “a catholyte  comprising  black powder , wherein the black powder comprises Fe3O4, Fe2O3, or FeOOH that has been heat-treated to be converted to magnetite and dissolved in an acidic solution”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a catholyte for flow battery, does not depend on its method of production, i.e. black powder comprises Fe3O4, Fe2O3, or FeOOH that has been heat-treated to be converted to magnetite and dissolved in an acidic solution. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727